DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a material to be rolled into a predetermined dog-bone shape” to be used in the edging rolling step. By stating “a material to be rolled” it is unclear to the examiner as to whether this limitation is stating that the edging rolling step is itself achieving this dog-bone shape or whether the edging rolling step is rolling and shaping the material which itself will become dog-bone shaped but not by the edging rolling step.

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "almost dog-bone shape" in claim 8 is a relative term which renders the claim indefinite.  The term "almost dog-bone shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of continued prosecution of the claimed subject matter the term “almost dog-bone shape” is to be interpreted as any shape somewhat resembling a dogs bone or dumbbell (i.e. a straight portion having a flange portion on either side thicker than the straight portion).

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation stating “performing rolling of a web part with the material to be rolled after completion of the edging rolling step rotated 90° or 270°”. From this limitation it is unclear to the examiner if the material being worked on in the step of flat rolling is rotated 90° or 270° before the edging rolling step or during the edging rolling step.

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such if the web part that is being worked by the flat rolling step is part of the almost dog-bone shape material and if so where on the dog-bone shape part this web part is located.

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “upper and lower caliber rolls of at least one caliber of calibers”. It is unclear to the examiner as to whether there are intended to be multiple upper and lower caliber rolls having individual calibers (cavities where rolling is performed on the roller) or whether the upper and lower caliber rolls have a plurality of calibers on them with at least one configured to perform the flat rolling step. For the purposes of continued prosecution of the claimed subject matter it is assumed that the upper and lower caliber rolls have a plurality of complementary calibers said plurality of calibers comprising at least one caliber configured to perform the flat rolling step.

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a web part of the material” in line 10 of claim 8. It is unclear to the examiner as to whether this web part is intended to be a different web part on the material which is being rolled by the upper and lower calibers or if this web part is supposed 

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation stating “the recessed parts being provided at roll barrel length middle parts of the upper and lower caliber rolls”. This limitation makes it unclear to the examiner as to whether the recessed part is intended to be situated in the middle of the caliber on the rolls or if the recess part is intended to be situated on a caliber of the rolls which is itself located in a middle portion of the upper and lower caliber rolls. Further it is unclear to the examiner as to whether there are intended to be multiple locations (middle parts) where the recessed parts are intended to be located on the roll surface. For the purposes of continued prosecution of the claimed subject matter it is assumed that the recessed parts are intended to be located in the middle of a caliber on the upper and lower caliber rolls.

Claims 8-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a side surface inclination angle of the formed raised part”. It is unclear to the examiner where off of the raised part this inclination angle is being measured. For the purposes of continued prosecution of the claimed subject matter it is assumed that the side surface inclination angle is the angle provided between the inclined surface of the raised part and the horizontal top surface of the raised part (see Annotated Fig. 1, Element B).
Claims 9-12 & 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “the calibers configured to perform the flat rolling step”. It is unclear to the examiner as to whether the calibers in claim 9 is referring to the at least one caliber of calibers in claim 8, line 9, or if the calibers is referring instead to the calibers in claim 8, line 9. For the purposes of continued prosecution of the claimed subject matter it is assumed that “the calibers” is referring to the “at least one caliber” which performs the flat rolling step and should be read as “the at least one caliber”.

Claims 9-12 & 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "almost flat" in claim 9 is a relative term which renders the claim indefinite.  The term "almost flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of continued prosecution of the claimed subject matter the term “almost flat” is to be interpreted as flat.

Claims 10, 12, 15, & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “the calibers configured to perform the flat rolling step”. It is unclear to the examiner as to whether the calibers in 

Claims 10, 12, 15, & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "almost flat" in claim 10 is a relative term which renders the claim indefinite.  The term "almost flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of continued prosecution of the claimed subject matter the term “almost flat” is to be interpreted as flat.

Claims 10, 12, 15, & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “widening calibers configured to perform widening rolling of the web part concurrently with the web part being rolled and shaped almost flat or after the web part is rolled and shaped almost flat in the material to be rolled”. By stating that the widening rolling of the web part happens concurrently with the web part being rolled and shaped almost flat it becomes unclear to the examiner as to whether the widening is being performed by further calibers of separate rolls while the raised part elimination is occuring or whether the widening rolling is being performed by the raised part eliminating caliber (and thus that the raised 

Claims 11 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a rolling mill configured to perform the rough rolling step is engraved”. It is unclear to the examiner as to whether this limitation is stating that the rolling mill itself is somehow intended to be engraved with a plurality of calibers, or if the rolling mill is intended to comprise rolls which are engraved with a plurality of calibers. For the purposes of continued prosecution of the claimed subject matter it is assumed that the rolling mill is intended to comprise rolls which are engraved with a plurality of calibers.
Further, it is unclear as to whether this rolling mill is intended to be separate from the upper and lower caliber rolls of claim 8 performing the rough rolling step and thus has its own separate calibers for rolling, or if the rolling mill is intended to contain the upper and lower caliber rolls with the plurality of calibers referring to the plurality of calibers of the upper and lower caliber rolls for the rough rolling step. For the purposes of continued prosecution of the claimed subject matter it is assumed that the rough rolling step upper and lower caliber rolls are part of the rolling mill and are the caliber rolls engraved with the plurality of calibers.

Claims 11 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 11 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “the calibers after a third caliber”. It is unclear to the examiner as to whether the term “after” in this limitation is referring to the spatial location of the calibers on the roll in a sequential order, or if the term “after” is referring to the order in which the calibers are interacted with in a rolling pass sequence.

Claims 11 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “splits vertical to a width direction of the material”. It is unclear to the examiner as to whether the term vertical in this limitation is to be interpreted as parallel to, or perpendicular, to the width direction. Per the specification drawings (Figs. 2-5) it appears that the splits on the material occur parallel to the width direction. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that “vertical to a width direction” should be interpreted as “parallel to a width direction”.
Claims 12 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a rolling mill configured to perform the rough rolling step is engraved”. It is unclear to the examiner as to whether this limitation is stating that the rolling mill itself is somehow intended to be engraved with a plurality of calibers, or if the rolling mill is intended to comprise rolls which are engraved with a plurality of calibers. For the purposes of continued prosecution of the claimed subject matter it is assumed that the rolling mill is intended to comprise roll which are engraved with a plurality of calibers.
Further, it is unclear as to whether this rolling mill is intended to be separate from the upper and lower caliber rolls of claim 8 performing the rough rolling step and thus has its own separate calibers for rolling, or if the rolling mill is intended to contain the upper and lower caliber rolls with the plurality of calibers referring to the plurality of calibers of the upper and lower caliber rolls for the rough rolling step. For the purposes of continued prosecution of the claimed subject matter it is assumed that the rough rolling step upper and lower caliber rolls are part of the rolling mill and are the caliber rolls engraved with the plurality of calibers.

Claims 12 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “the calibers after a third caliber”. It is unclear to the examiner as to whether the calibers in claim 12 is referring to the at least one caliber of calibers in claim 8, line 9, or if the calibers is referring instead to the calibers in claim 8, line 9. For the 

Claims 12 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “the calibers after a third caliber”. It is unclear to the examiner as to whether the term “after” in this limitation is referring to the spatial location of the calibers on the roll in a sequential order, or if the term “after” is referring to the order in which the calibers are interacted with in a rolling pass sequence.

Claims 12 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “splits vertical to a width direction of the material”. It is unclear to the examiner as to whether the term vertical in this limitation is to be interpreted as parallel to, or perpendicular, to the width direction. Per the specification drawings (Figs. 2-5) it appears that the splits on the material occur parallel to the width direction. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that “vertical to a width direction” should be interpreted as “parallel to a width direction”.

Claims 13-17 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a rectangular cross-section slab”. It is unclear to the examiner as to whether this rectangular cross-section slab is intended to be the “material to be rolled” defined in claim 8, or if this slab is intended to be some other component of the rolls. It is stated that the slab is intended to be used as “a raw material” however it is unclear if this is the intended material to be rolled. If this raw material is intended to be the material to be rolled then the material to be rolled should be positively recited in claim 8. For the purposes of continued prosecution of the claimed subject matter it is assumed that the material to be rolled is intended to have a cross sectional thickness of the range 290 mm to 310 mm with the material to be rolled being positively recited.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “the rectangular cross-section slab”. Claim 
Further, it is unclear to the examiner as to whether this rectangular cross-section slab is intended to be the “material to be rolled” defined in claim 8, or if this slab is intended to be some other component of the rolls. If this rectangular cross-section slab is intended to be the material to be rolled then the material to be rolled should be positively recited in claim 8. For the purposes of continued prosecution of the claimed subject matter it is assumed that the material to be rolled is intended to have a cross sectional width of 2000 mm with the material to be rolled being positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanazawa et al. (US 4402206, hereafter Yanazawa).

Regarding Claim 8, Yanazawa discloses a method for producing H-shaped steel, the method comprising:
A rough rolling step (Table 1, Pass Nos. 1-19)
An intermediate rolling step (Table 1, Pass Nos. 20-30)
A finish rolling step (Table 1, Pass Nos. 31)
The rough rolling step comprises:
An edging rolling step (Col. 8, Lines 28-42, Pass Nos. 1-8) of rolling and shaping a material into a predetermined almost dog-bone shape (Fig. 4b, Element 3) comprising a web part (Fig. 5, Element W)
The material being rotated 90° or 270° after the edging rolling step (Col. 8, Lines 43-44)
A flat rolling step (Table 1, Pass Nos. 9-12) of performing rolling of the web part with the material after completion of the edging rolling step
Upper and lower caliber rolls (Fig. 10, the upper and roller rolls with complementary calibers) with at least one caliber (Fig. 10, Elements No. 1) of a plurality of calibers configured to perform the flat rolling step comprise recessed parts (Fig. 10, Element 18) configured to form a raised part (Annotated Fig. 1, Element A) at a middle of the web part of the material, the recessed part (Fig. 10, Element 18) being provided at roll barrel length middle parts of the upper and lower caliber rolls (the recessed part provided in the middle of the recessed part containing caliber)
A side surface inclination angle (Annotated Fig. 1, Element B) of the raised part is set to 30°or more (the inclination angle appears to be greater than 90°).

However, Yanazawa does not expressly disclose the inclination angle as required by the claim.
Yanazawa discloses (Col. 6, Lines 35-41) that the size of the raised part needs to be experimentally optimized to find the best dimensions for the raised part formed. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Yanazawa by making the inclination angle of the raised part be 30° or more as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    391
    450
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Yanazawa, Fig. 5)


	Regarding Claim 9
The at least one caliber configured to perform the flat rolling step further comprise a raised part eliminating caliber (Fig. 10, Element 20) configured to reduce the raised part and roll and shape the web part almost flat (Fig. 6, showing the raised part (dashed line) being eliminated by the flat rolling caliber), for the material formed with the raised part.

	Regarding Claim 10, the modified Yanazawa discloses:
The at least one caliber configured to perform the flat rolling step further comprise one or a plurality of widening calibers (Fig. 10, Element 20, as the raised part eliminating caliber also widens the web part) (Col. 8, Lines 59-67, Pass Nos. 11-12 serving to widen the web part while flattening the raised part) configured to perform widening rolling of the web part concurrently with the web part being rolled and shaped almost flat or after the web part is rolled and shaped almost flat in the material.

Regarding Claim 13, the modified Yanazawa discloses:
A width (Fig. 5, Element L) of the raised part formed at the flat rolling step is set to between 30 and 50% (Col. 6, Lines 35-40) of a web inner size (Fig. 5, Element W) of the material to be rolled (Fig. 5, Element 5).

Regarding Claim 14, the modified Yanazawa discloses:
A width (Fig. 5, Element L) of the raised part formed at the flat rolling step is set to between 30 and 50% (Col. 6, Lines 35-40) of a web inner size (Fig. 5, Element W) of the material to be rolled (Fig. 5, Element 5).

Regarding Claim 15
A width (Fig. 5, Element L) of the raised part formed at the flat rolling step is set to between 30 and 50% (Col. 6, Lines 35-40) of a web inner size (Fig. 5, Element W) of the material to be rolled (Fig. 5, Element 5).

Claims 11, 12, 16, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanazawa in view of Kusaba (JP 57193201 A, hereafter Kusaba).

Regarding Claim 11, the modified Yanazawa discloses:
A rolling mill configured to perform the rough rolling step with the plurality of calibers (Fig. 10) configured to roll and shape the material to be rolled, the number of the plurality of calibers being five (Fig. 10, Nos. 1-5)
Shaping in one or a plurality of passes is performed on the material to be rolled in the plurality of calibers (Table 1, Pass Nos. 1-19)
A first caliber and a second caliber (Fig. 10, Elements 12 & 14) of the plurality of calibers are formed with projections (Fig. 10, Elements 13 & 15 respectively) configured to create splits parallel to a width direction of the material to be rolled so as to form divided parts at end parts of the material (Figs. 4a & 4b, splits are formed in the material by the projections)
The first and second calibers of the plurality of calibers located at subsequent stages of the plurality of calibers are formed with projections configured to come into contact with the splits and sequentially bend the formed divided parts.
	The modified Yanazawa does not disclose the number of the plurality of calibers being six or more. However, Kusaba, in the same field of caliber rolls for h-beams, teaches a caliber roll (Fig. 2, Element 1) having six or more calibers in order to gradually split the slab in the roughening step 

Regarding Claim 12, the modified Yanazawa discloses:
A rolling mill configured to perform the rough rolling step with the plurality of calibers (Fig. 10) configured to roll and shape the material to be rolled, the number of the plurality of calibers being five (Fig. 10, Nos. 1-5)
Shaping in one or a plurality of passes is performed on the material to be rolled in the plurality of calibers (Table 1, Pass Nos. 1-19)
A first caliber and a second caliber (Fig. 10, Elements 12 & 14) of the plurality of calibers are formed with projections (Fig. 10, Elements 13 & 15 respectively) configured to create splits parallel to a width direction of the material to be rolled so as to form divided parts at end parts of the material (Figs. 4a & 4b, splits are formed in the material by the projections)
The first and second calibers of the plurality of calibers located at subsequent stages of the plurality of calibers are formed with projections configured to come into contact with the splits and sequentially bend the formed divided parts.
	The modified Yanazawa does not disclose the number of the plurality of calibers being six or more. However, Kusaba, in the same field of caliber rolls for h-beams, teaches a caliber roll (Fig. 2, Element 1) having six or more calibers in order to gradually split the slab in the roughening step (Abstract, Constitution, the depth and angle increases gradually with each pass). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the caliber roll of 

Regarding Claim 16, the modified Yanazawa discloses:
A width (Fig. 5, Element L) of the raised part formed at the flat rolling step is set to between 30 and 50% (Col. 6, Lines 35-40) of a web inner size (Fig. 5, Element W) of the material to be rolled (Fig. 5, Element 5).

Regarding Claim 17, the modified Yanazawa discloses:
A width (Fig. 5, Element L) of the raised part formed at the flat rolling step is set to between 30 and 50% (Col. 6, Lines 35-40) of a web inner size (Fig. 5, Element W) of the material to be rolled (Fig. 5, Element 5).

	Claims 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanazawa in view of Itoh et al. (US 4295354, hereafter Itoh).

	Regarding Claim 18, the modified Yanazawa does not disclose a slab used in the roll steps having a thickness of between 290 mm and 310 mm. However, Itoh, in the same field of rolling h-beams, teaches using a flat slab having a thickness of between 200 mm to 400 mm (Col. 4, Lines 16-20) for producing an h-beam. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the flat slab of Yanazawa to have a thickness between 290 mm and 310 mm as this would allow for the forming of h-beams having larger cross-sectional areas.

Claim 19, the modified Yanazawa does not disclose a slab used in the roll steps having a width of 2000 mm. However, Itoh teaches using a flat slab having a width of 2000 mm (Col. 4, Lines 16-25). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the flat slab used in Yanazawa to have a width of 2000 mm as this larger width would allow for the forming of h-beams having larger cross-sectional areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 60021101 A) which teaches a caliber roll having 5 calibers without having a recessed flat rolling caliber. (JP 2804335 B2) which teaches multiple recessed parts in order to expand the web of a material. (JP 02187201 A) which teaches using recessed parts in flat rolling calibers. (JP 59178101 A) which teaches multiple recessed parts in order to expand the web of a material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725